internal_revenue_service department of the treasury washington dc number release date index number -------------------- ------------------------------- ----------------------- person to contact ----------------------------------------- telephone number --------------------- refer reply to cc fip b04 plr-112274-09 date date -------------------------------------------- --------------------------------------------------------------------- taxpayer ic group contract -------------------------------------------------------------------------------------- certificate -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- dear -------------- this is in response to your request for various rulings regarding the application of the internal_revenue_code to a transaction you contemplate undertaking facts the following is represented taxpayer is an individual taxpayer intends to establish an investment account account with a financial_institution that offers retail investment services sponsor ic is a corporation taxable under part i of subchapter_l of the internal_revenue_code ic issues group contract to sponsor under which sponsor can sell on ic’s behalf certificates to its customers eg taxpayer who open an account under its auspices under this arrangement taxpayer will invest money in the account the amount that taxpayer can invest is limited by the certificate taxpayer can invest more only with ic’s prior approval in exchange for a fee the certificate obligates ic to provide taxpayer a guaranteed minimum benefit if through a series of prescribed annual withdrawals by taxpayer the value of the account is exhausted ic will commence monthly payments of a specified amount to taxpayer the annuitant for life monthly benefit under the group contract and certificate the annuitant must be an individual who is the owner of or has a beneficial_interest in the account plr-112274-09 to keep the certificate in-force taxpayer must manage the account within the parameters specified in the certificate and must periodically pay ic a charge which may change once each ‘certificate year’ or if constrained by the terms of the certificate at specified anniversaries taxpayer can allocate the account to only those specified regulated_investment_companies or other publicly_traded_securities that are approved by ic because they are consistent with ic’s prescribed investment strategy and sponsor will periodically advise ic of taxpayer’s transactions in the account the monthly benefit is determined by reference to a benefit base at the time of issuance of the certificate the benefit base is the value of the account the benefit base is increased by additional cash investments subject_to the limit on the amount invested imposed by the certificate terms of some certificates provide that the benefit base will be adjusted on each anniversary of the certificate’s effective date to be the greatest of the value of the account on the anniversary the maximum value of the account on a prior anniversary or a minimum value if specified in the certificate taxpayer’s ability to access the value of the account is controlled by the certificate taxpayer can commence annual withdrawals from the account at taxpayer’s discretion the amount of such withdrawals is determined under a formula specified in the certificate consistent with the benefit base and the annuitant’s ie taxpayer’s life expectancy the amount is recalculated but cannot decrease on each certificate anniversary once begun annual withdrawals must continue no portion of an annual withdrawal can be reserved for a subsequent year taxpayer may elect to apply the value of the account to purchase a lifetime fixed immediate_annuity contract at guaranteed purchase rates specified in the certificate withdrawals in excess of the annual permitted withdrawal amount excess withdrawals will reduce including to the point of eliminating the benefit base the benefit base may increase but will not decrease except for a decrease due to an excess withdrawal the certificate terminates upon the occurrence of specified conditions including maturity taxpayer’s death failure to pay the charge ceasing to own the account investing any portion of the account in unapproved instruments or making an excess withdrawal that reduces the value of the account to zero if the value of the account is reduced to zero for any reason other than a withdrawal that includes an excess withdrawal and the annuitant ie taxpayer is still alive the certificate obligates ic to pay the monthly benefit which is determined by some certificates allow the customer to elect at issuance a cost-of-living-adjustment feature by which the benefit base will increase by a specified percentage per annum plr-112274-09 reference to the benefit base and the last determination of the permitted annual withdrawal amount the certificate will have no cash_value and taxpayer cannot assign or transfer any ownership rights including the rights to the monthly benefit and to purchase a fixed annuity under applicable state regulations the group contract will be an annuity_contract taxpayer will purchase certificate only if the regulations of his state of residence treat the group contract as an annuity_contract an actuarial analysis of the premise underlying the group contract concludes that the arrangement is substantially more sensitive to the risk of longevity than in volatility of the securities markets and that the predominant risk mitigated is longevity risk with incidental market risk protection with respect to the structure of the arrangement it is represented that ic will not have direct or indirect control_over investment decisions with respect to the account covered by the certificate sponsor will not be related to ic within the meaning of sec_1563 of the internal_revenue_code the universe of investments that the account will be permitted to hold will not be limited to regulated_investment_companies within the meaning of sec_851 managed by ic or any of its affiliates ic will not impose any significant barriers to reallocations between and among eligible assets within the account ic may require automatic rebalancing of the account to bring it into accord with the asset allocation strategy for the account ic will not have access to any non- public information about rics in which the account may be invested requested ruling sec_1 that the certificate will be treated as an annuity_contract within the meaning of sec_72 that the certificate will not create a right to reimbursement for losses realized on account assets for purposes of sec_165 and thus will not prevent taxpayer from currently deducting such losses that the certificate will not be treated as diminishing taxpayer’s risk of loss on account assets for purposes of applying the holding_period requirements of sec_1 that the certificate and account assets will not either at the time of issuance of the certificate or subsequently be viewed as components of a straddle within the meaning of sec_1092 plr-112274-09 law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be plr-112274-09 surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as plr-112274-09 a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed here on balance the group contract and hence the certificate possess the essential attributes of an annuity it is true that the certificate may not at the election of the holder be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date is contingent upon the value of the account being exhausted while taxpayer is alive it is not the case that if taxpayer exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the certificate and the amounts paid under the certificate meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the certificate is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the certificate holder will have surrender ed all rights to the money paid thereby distinguishing the certificate from installment payments of a debt or payments of interest on a debt which are not annuities id plr-112274-09 the certificate is not a contract to pay interest see sec_1_72-14 a accordingly the certificate will be treated as an annuity_contract within the meaning of sec_72 requested ruling sec_165 allows as a deduction any loss not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that if a casualty or other event occurs which may result in a loss and in that year there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances in 29_bta_1109 aff'd 75_f2d_255 2d cir the taxpayer and two others were the beneficial owners of three brokerage accounts that were opened at the recommendation of a wealthy friend who desiring to assist them in making money on the stock market guaranteed the accounts the court held that the taxpayer's subsequent losses were not deductible because of the guarantee in 16_tc_1084 aff'd on another issue 196_f2d_923 1st cir the service argued that loss resulting from the abandonment of an elevated railway structure was compensated for by legislation the public control act guaranteeing the taxpayer operating profits sufficient to pay dividends the court disagreed stating that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses and other charges to pay the required dividends t c pincite 66_tc_897 aff'd 574_f2d_189 4th cir involved a business partnership formed by the taxpayer and an associate the the certificate is not a debt_instrument because it is issued by an insurance_company subject_to tax under subchapter_l in a transaction in which there is no consideration other than cash sec_1275 taxpayer is considered the owner of the account revrul_2003_92 2003_2_cb_350 revrul_81_225 1981_2_cb_12 plr-112274-09 taxpayer purchased an insurance_policy on his partner's life after his partner's accidental death the taxpayer and his partner's widow were unsuccessful in continuing the business and terminated the partnership the court upheld the disallowance of a loss on the termination because the taxpayer was compensated by the proceeds of the insurance_policy the court pointed out that the amount of the policy was approximately equal to the taxpayer's investment in the partnership thus although it was not the partnership_interest itself that was insured the life_insurance acted to compensate the loss of the partnership_interest in 608_f2d_485 ct_cl ct_cl aff'g us ct_cl lexis aftr 2d ria ustc cch ct_cl trial div the taxpayer a local television station claimed a loss based on termination of its affiliation agreement with cbs the television network the trial judge upheld disallowance of the deduction on the theory that increased revenues from affiliation with abc another television network compensated taxpayer for loss of the cbs affiliation reversing this finding the court of claims stated t he statute does not bar a deduction for a loss actually incurred merely because the taxpayer is able to effect an offsetting gain on a different although contemporaneous transaction f 2d pincite in 63_tc_21 which involved federal disaster relief payments the tax_court interpreting the words insurance or otherwise in sec_165 determined that the general term or otherwise must be construed consistently with the specific term_insurance the court stated that the general purpose of insurance is to spread the risk of loss from any peril among a large number of those who are exposed to a similar peril in 74_tc_725 the court citing shanahan determined that the phrase insurance or otherwise in an analogous provision sec_2054 contemplates that the type of compensation received must be such that it was structured to replace what was lost tc pincite the court held that a disbursement from a_trust fund established by a state bar association in compensation_for losses_incurred due to an attorney's unethical behavior was in the nature of insurance revrul_87_117 1987_2_cb_61 involves a regulated_public_utility that abandons a partially-completed nuclear plant the ratemaking authority allows a rate increase that takes into account the cost of the abandoned plant the ruling holds that the rate increase does not reduce the taxpayer's abandonment-loss deduction because the rate increase was structured to serve the utilities’ customers at a fair charge and ensure a reasonable return to investors not to reimburse the loss plr-112274-09 in the present situation the certificate may appear to be structured to replace what was lost in that the monthly benefit takes effect upon the reduction of the overall value of the assets in the account to zero and is based on the highest prior net value of those assets similarly as a case like johnson illustrates it is possible for a contractual arrangement to be treated as compensation_for sec_165 purposes even though it compensates for a loss indirectly not directly however in this case the relationship between any individual market loss in the account and any eventual periodic_payments under the certificate is too tenuous and too contingent on a number of factors for the payments to be considered compensation_for any given market loss for example taxpayer may die before the account is depleted in which case the monthly benefit will never take effect the assets in the investment portfolio are subject_to specified investment strategies that are intended to minimize the effect of excessive volatility and market risk there is no close correlation between any given loss and any eventual payments that taxpayer may receive moreover the fact amount and timing of the monthly benefit depends on market gains as well as losses similarly in boston elevated rwy regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses t c pincite withdrawals of principal not just losses will contribute significantly to depletion of the account in fact the arrangement is structured primarily to insure against longevity risk not market risk and should taxpayer live long enough he could eventually begin to receive the monthly benefit whether or not losses were sustained finally the amount of compensation taxpayer may receive under the certificate depends on how long he lives and is not tied to the amount of the losses thus the fact amount and timing of the monthly benefit are contingent on a number of factors including not only a particular market loss but also other market losses offsetting market gains taxpayer's withdrawal rate and - most significantly --taxpayer's life span the contract is structured not as reimbursement for market losses but rather as a contingent deferred_annuity that begins to pay benefits on the occurrence of an event the timing of which may be influenced by market performance we conclude that the monthly benefit feature of the certificate is not structured to replace or reimburse either individual or overall market losses in the account portfolio cases such as dunne and johnson are distinguishable because the nexus between the losses and the compensation_for the losses was more direct than is the case here therefore the certificate will not create a right to reimbursement for losses realized on account assets for purposes of sec_165 and thus will not prevent taxpayer from currently deducting such losses assuming taxpayer’s losses otherwise meet the requirements of sec_165 plr-112274-09 this holding is based on and limited to the particular contract at issue and the effect of that contract as represented by taxpayer it would not necessarily apply to a similar feature if the terms of the contract were significantly altered requested ruling under sec_1 for purposes of sec_1 the term net_capital_gain means net_capital_gain determined without regard to sec_1 increased by qualified_dividend_income in defining qualified_dividend_income sec_1 provides that the term shall not include any dividend on any share of stock with respect to which the holding_period requirements of sec_246 are not met determined by substituting in sec_246 days for days each place it appears and by substituting 121-day period for day period sec_246 provides rules applicable to deductions for dividends received among them a required holding_period see sec_246 under sec_246 this holding_period is reduced for any period during such periods in which a the taxpayer has an option to sell is under a contractual obligation to sell or has made and not closed a short_sale of substantially_identical_stock_or_securities b the taxpayer is the grantor of an option to buy substantially_identical_stock_or_securities or c under regulations a taxpayer has diminished his risk of loss by holding or more other positions with respect to substantially_similar_or_related_property the applicable regulation is sec_1_246-5 which provides that property is substantially_similar or related to stock when i the fair_market_value of the stock and the property reflect the performance of a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 a position is an interest including a futures or forward_contract or an option in property or any contractual right to a payment whether or not severable from stock or other_property sec_1_246-5 moreover a taxpayer has diminished its risk of loss on stock by holding a position in substantially_similar_or_related_property if the taxpayer is the beneficiary of a guarantee surety agreement or similar arrangement and the guarantee surety agreement or similar arrangement provides for payments that will substantially offset decreases in the fair_market_value of the stock sec_1 c the conference_report to the deficit_reduction_act_of_1984 h_rep_no pincite 1984_3_cb_1 indicates that t he substantially_similar standard is plr-112274-09 not satisfied merely because the taxpayer is an investor with diversified holdings and acquires a regulated_futures_contract or option on a stock index to hedge general market risks here by purchasing the certificate taxpayer has not entered into an option to sell is not under a contractual obligation to sell or has not made nor closed a short_sale of substantially_identical_stock_or_securities the certificate is not substantially_similar_or_related_property because the fair_market_value of the account and the certificate do not reflect the performance of a single firm or enterprise the same industry or industries or the same economic factors because the predominant risk the certificate protects against is longevity risk ie the benefit under the certificate is contingent upon taxpayer’s survival and because the changes in the fair_market_value of the account are not reasonably expected to approximate directly or inversely changes in the fair_market_value of the certificate a fraction or multiple thereof finally the benefits that may be ultimately paid under the certificate are not closely correlated with and do not substantially offset decreases in the fair_market_value of the account thus we conclude that the certificate does not diminish taxpayer’s risk of loss on account assets for purposes of applying the holding_period requirements of sec_1 requested ruling sec_1092 imposes special rules that effectively suspend losses with respect to positions that are held as part of a straddle a straddle is defined in sec_1092 as offsetting positions with respect to personal_property a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position by reason of his holding one or more other positions with respect to personal_property whether or not of the same kind see sec_1092 sec_1092 provides that the term personal_property means any personal_property of a type which is actively_traded and that the term position means an interest in personal_property the certificate however is not an offsetting_position with respect to taxpayer’s interest in the account see also sec_1092 accordingly sec_1092 does not apply the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-112274-09 referenced in this letter specifically no opinion is expressed or implied concerning the proper tax treatment of the group contract certificate by ic or sponsor this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum chief branch office of the associate chief_counsel financial institutions products
